Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.T., a Child                       Appeal from the County Court at Law of
                                                       Lamar County, Texas (Tr. Ct. No. 88720).
No. 06-21-00050-CV                                     Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
phrase “§ 22.011 (sexual assault)” from the Ground L findings and replacing it with “§ 22.021
(aggravated sexual assault of a child).” As modified, the judgment of the trial court is affirmed.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                       RENDERED NOVEMBER 17, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk